DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status

This office action is in response to amendments/arguments filed on November 5, 2021. Applicant has amended Claims 19 and 27, and cancelled Claims 20 and 28. Claims 19, 21 – 27, and 29 – 36 are currently pending. 


Response to Arguments

Applicant’s arguments have been fully considered. 

With regards to the Harmens reference, applicant argues that line 11 of Harmens does not open in the second line 5, but into a second turbine where it is further expanded before passing through line 14 to heat exchanger 4. This argument is not commensurate with the claim language. The claim language does not prevent a second stage turbine in the recycling line. Furthermore, the claim language requires the third line branching off the turbine and opening into the first heat exchanger, which is what 

With regards to the Harmens modification with Brown, applicant argues that Brown does not disclose a fourth line which branches off from the first heat exchanger and opens in the second line between the first pump and the second heat exchanger. While examiner agrees that Brown does not explicitly teach the latter part of the feature (i.e. opening between the first pump and the second heat exchanger), if Brown did teach this feature, it would be a solid 102 reference. Brown was relied on for its third heat exchanger, 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 25 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 25 is dependent on Claim 20, which is cancelled in the most recent claim set. Art will be applied under the interpretation that Claim 25 depends instead on Claim 19. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 21, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Harmens (GB 946640) in view of Brown et al. (hereafter “Brown” – US 2010/0154471).

With regards to Claim 19:

Harmens discloses a device (Figure 1) for power generation during regasification, comprising: a tank (from line 1, not shown in drawings, but see Page 1, Line 60: “tankers”) for a cryogenic fluid (Page 1, Lines 50 – 55: “liquid methane, liquefied natural gas, liquid ethane or liquid propane…also be used for the gasification of liquid air, liquid nitrogen, liquid oxygen, or other liquefied gases”),

a first pump (pump 2) which is connected to the tank via a first line (line 1),

a first heat exchanger (heat exchanger 4) which is connected to the first pump via a second line (line 3) and a second heat exchanger (heat exchanger 6) which is arranged downstream of the first heat exchanger (as seen in Figure 1), and

a first turbine (turbine 9) which is arranged directly downstream of the second heat exchanger, wherein a third line (line 11) branches off from the first turbine and opens in the first heat exchanger (via line 14) and a fourth line (line 15) branches off from this first heat exchanger and opens in the second line between the first pump and second heat exchanger (via line 17);

wherein a second pump (pump 16) is connected in the fourth line (as seen in Figure 1, pump 16 located on line 15).

Harmens does not explicitly disclose a third heat exchanger is connected in the second line and in the fourth line upstream of the second pump. Brown (Figure 3) teaches a similar system where LNG is received from a tank (11), heated in a first (17) and second (19) heat exchanger, then expanded (in turbine 15a). The fluid is then recycled by giving off heat to the first heat exchanger. Brown further teaches a third heat exchanger (66) connected to the second line (16) and in the fourth line (67). In other words, Brown teaches the recycled NG (recycled from turbine expansion) being cooled in two heat exchangers (17, 66) both giving heat to the LNG in the main line. As per Paragraph 48, these are low pressure and high pressure condensers which serve to ensure that the NG is fully condensed prior to being pumped. MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, the addition of a third heat exchanger in the second line and the fourth line 

With regards to Claim 21:

The Harmens modification of Claim 19 teaches a fifth line (line 10) branches off from the first turbine and opens in a pipeline (Page 2, Line 66 – 70 of Harmens: “part of the gas which is at the desired delivery pressure is passed through line 10 and is delivered for example to a pipeline…”).

With regards to Claim 26:

The Harmens modification of Claim 19 teaches the tank contains liquid natural gas (Page 1, Lines 50 – 55 of Harmens: “liquid methane, liquefied natural gas…”). 


Claims 19, 21 – 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over JP S5776205U (hereafter “Chiyoda-ku”) in view of Brown et al. (hereafter “Brown” – US 2010/0154471).



Chiyoda-ku discloses a device (Figure 1) for power generation during regasification, comprising: a tank (from line 1, not shown in drawings, but whatever component is upstream qualifies as a tank or storage under broadest reasonable interpretation) for a cryogenic fluid (LNG, see English translation),

a first pump (pump 2) which is connected to the tank via a first line (line 1),

a first heat exchanger (heat exchanger 4) which is connected to the first pump via a second line (line 3) and a second heat exchanger (heat exchanger 11) which is arranged downstream of the first heat exchanger (as seen in Figure 1), and

a first turbine (turbine 13) which is arranged directly downstream of the second heat exchanger, wherein a third line (line 5) branches off from the first turbine and opens in the first heat exchanger and a fourth line (line 7) branches off from this first heat exchanger and opens in the second line between the first pump and second heat exchanger (via line 10);

wherein a second pump (pump 8) is connected in the fourth line (as seen in Figure 1, pump 8 located on line 7).

a third heat exchanger is connected in the second line and in the fourth line upstream of the second pump. Brown (Figure 3) teaches a similar system where LNG is received from a tank (11), heated in a first (17) and second (19) heat exchanger, then expanded (in turbine 15a). The fluid is then recycled by giving off heat to the first heat exchanger. Brown further teaches a third heat exchanger (66) connected to the second line (16) and in the fourth line (67). In other words, Brown teaches the recycled NG (recycled from turbine expansion) being cooled in two heat exchangers (17, 66) both giving heat to the LNG in the main line. As per Paragraph 48, these are low pressure and high pressure condensers which serve to ensure that the NG is fully condensed prior to being pumped. MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, the addition of a third heat exchanger in the second line and the fourth line of Chiyoda-ku would have been obvious to one of ordinary skill in the art in order to yield the predictable result of ensuring the expanded, recycled NG is condensed prior to entering the second pump, thereby preventing any cavitation issues with the second pump or vapor bubbles which negatively influence heat transfer.   

With regards to Claim 21:

 a fifth line (line 14, Figure 1 of Chiyoda-ku) branches off from the first turbine and opens in a pipeline (conduit 19, Figure 1 of Chiyoda-ku).

With regards to Claim 22:

The Chiyoda-ku modification of Claim 19 teaches a fourth heat exchanger (heat exchanger 18, , Figure 1 of Chiyoda-ku) is connected in the fifth line.

With regards to Claim 23:

The Chiyoda-ku modification of Claim 19 teaches a second turbine (turbine 17, , Figure 1 of Chiyoda-ku) is connected in the fifth line and the fourth heat exchanger is arranged downstream of the second turbine (as seen in Figure 1 of Chiyoda-ku, heat exchanger 18 is downstream of turbine 17).

With regards to Claim 24:

The Chiyoda-ku modification of Claim 19 teaches a fifth heat exchanger (heat exchanger 15, Figure 1 of Chiyoda-ku) is arranged upstream of the second turbine in the fifth line (as seen in Figure 1 of Chiyoda-ku, heat exchanger 15 is upstream of turbine 17).



The Chiyoda-ku modification of Claim 19 teaches the tank contains liquid natural gas (see English translation of Chiyoda-ku: “LNG”). 


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Harmens (GB 946640) in view of Brown et al. (hereafter “Brown” – US 2010/0154471), further in view of Gonzalez Salazar et al. (hereafter “Gonzalez” – US 2011/0289941).

With regards to Claim 25:

The Harmens modification of Claim 19 teaches the introduction location of the fourth line into the second line is integrated into the first heat exchanger (see Figure 1 of Harmens), but does not explicitly teach the first heat exchanger and the third heat exchanger integrated into a single heat exchanger. Gonzalez (Figures 1 and 3) teaches an LNG gasification system in two embodiments. One embodiment (Figure 3) teaches two separate heat exchangers (318, 320) acting as heaters for the LNG. Another embodiment (Figure 1) teaches the same system but the heat exchangers have been integrated into a single heat exchanger (118) that yields the same function. One of ordinary skill in the art may recognize that such an integrated heat exchanger may yield space saving benefits. Thus, it would have been obvious to one of ordinary skill in the art to .


Claims 27, 29 – 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Harmens (GB 946640) in view of Mak (US 2007/0101732), further in view of Brown et al. (hereafter “Brown” – US 2010/0154471).

With regards to Claim 27:

Harmens discloses a method for power generation (Figures 1, 2), comprising:

bringing a fluid (Page 1, Lines 50 – 55: “liquid methane, liquefied natural gas, liquid ethane or liquid propane…also be used for the gasification of liquid air, liquid nitrogen, liquid oxygen, or other liquefied gases”) to a first pressure (via pump 2, to pressure at point b) and consequently producing a high-pressure flow, combining the high-pressure flow with a second fluid flow (flow from lines 1415, 17) into a total fluid flow,

guiding the total fluid flow to a first heat exchanger (heat exchanger 4), and heating the total fluid flow by the second fluid flow (Page 2, Line 45), resulting in a heated total fluid flow (in line 5 at point d),

subsequently further heating the heated total fluid flow in a second heat exchanger (heat exchanger 6) by introducing ambient heat and/or waste heat from other processes (Page 2, Lines 100 – 106: “this second heat fluid can be sea or river water, ambient air, steam, brine, or any other suitable heating fluid), resulting in a further heated total fluid flow (in line 8 at point e),

expanding the further heated total fluid flow in a first turbine (turbine 9) to a lower but supercritical pressure (see P-h curve in Figure 2, point f exiting turbine 9 is still above the vapor dome critical point and thus qualifies as still being supercritical, see also Page 3, Line 15, stating that the gas exits the turbine at a pressure of 68 at and a temperature of -20C, which are both greater than the critical point of methane at 45 atm and -82C, ethane at 48 atm, and propane at 42 atm), resulting in an expanded total fluid flow,

dividing the expanded total fluid flow, which is discharged from the first turbine, into the second fluid flow (at line 11) and into third fluid flow (at line 10),

wherein the second fluid flow, after it has discharged heat to the expanded total fluid flow, is brought to a pressure level of the high-pressure flow (via pump 16, see also Figure 2, from point h to point c at same pressure as fluid exiting pump 2).

second fluid flow is greater than the high-pressure flow (at line 3) and the third fluid flow (at line 10). Harmens only teaches on Page 3, Line 20 that “the quantity of methane gas…removed from the system and delivered to the pipeline should be as large as the quantity of liquid methane supplied to the system”). While, this is common sense, since there is a capacity limit to the system, this does not provide any evidence of how much is recycled via line (14). Mak (Figure 2) teaches a LNG power generation system where LNG is introduced from a storage tank (at 1), heated (at 104), expanded (at 109), partially delivered out via a pipeline (at 21), and partially recycled (at 22). The equivalent to the high-pressure first flow of Harmens in Mak is line (16), which has “a typical flow rate of 24 MMscfd” (Paragraph 27). The equivalent of the third fluid flow of Harmens in Mak is line (21), which is “at about 12 MMscfd” (Paragraph 27). The equivalent of the second fluid of Harmens (i.e. the recycled fluid) in Mak is line (18), which is at about 488 MMscfd (Paragraph 28: “stream 22, typically at about 500 MMscfd”, subtracted by “Stream 26, at about 12 MMscfd”). Thus, the vast majority of the liquid natural gas is recycled compared to the amount of LNG leaving the system. Furthermore, it is noted that applicant has not presented any evidence of criticality of this flow for the second fluid. As per MPEP 2144.05, one of ordinary skill in the art could deem the flow of the second fluid as a result effective variable, i.e. a variable which achieves a recognized result. In this case, heat transfer to the LNG in heat exchanger (4) of Harmens from the heated, expanded NG in line (14) is at least partially based on a mass flow of the NG. A larger mass flow would generally yield larger amount of 

Harmens does not explicitly disclose the second fluid flow, before it is brought to the pressure level of the high-pressure flow, is further cooled by a third heat exchanger, wherein the high-pressure flow is heated. Brown (Figure 3) teaches a similar system where LNG is received from a tank (11), heated in a first (17) and second (19) heat exchanger, then expanded (in turbine 15a). The fluid is then recycled by giving off heat to the first heat exchanger. Brown further teaches a third heat exchanger (66) connected to the second line (16) and in the fourth line (67). In other words, Brown teaches the recycled NG (recycled from turbine expansion) being cooled in two heat exchangers (17, 66) both giving heat to the LNG in the main line. As per Paragraph 48, these are low pressure and high pressure condensers which serve to ensure that the NG is fully condensed prior to being pumped. MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, the addition of a third heat exchanger in the second line and the fourth line 

With regards to Claim 29:

The Harmens modification of Claim 27 teaches the fluid is removed from a tank (see Harems, from line 1, not shown in drawings, but see Page 1, Line 60: “tankers”). 

With regards to Claim 30:

The Harmens modification of Claim 27 teaches a first pump (pump 2 of Harmens), but does not explicitly teach that by means of the first pump the fluid removed from the tank is brought to a pressure of over 150 bara, instead teaching the pump bringing the pressure to about 100 bara (Page 2, Line 130 of Harmens: “100 ata”). However, it is noted that applicant has not presented any evidence of criticality of this recited pressure range. As per MPEP 2144.05, one of ordinary skill in the art could deem the pressure as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the pressure discharged by the first pump affects the total work/energy available to be harnessed by the turbines. A greater pressure discharged by the first pump could 

With regards to Claim 31:

The Harmens modification of Claim 27 teaches the ambient heat is removed from air or seawater (Page 2, Lines 100 – 106 of Harmens: “this second heat fluid can be sea or river water, ambient air, steam, brine, or any other suitable heating fluid”).

With regards to Claim 32:

The Harmens modification of Claim 27 teaches the further heating is carried out to at least 5°C below ambient temperature (Page 3, Lines 8 – 13 of Harmens: “the liquid methane is then further heated and evaporated in heat exchanger 6, for example against seawater so that gaseous methane at a pressure of 100 ata and at a temperature of plus 5 degrees centigrade is formed” – with 5 degrees C being at least 5 degrees C below ambient conditions).

With regards to Claim 33:

The Harmens modification of Claim 27 does not explicitly teach the lower, but supercritical pressure is over 70 bara. Harmens teaches that the turbine (9) expands the fluid to “a pressure of 68 ata” (Page 3, Line 15 of Harmens). 68 ata is approximately 69 bara. However, MPEP 2144.05 teaches that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”. In this case, 69 bara and 70 bara are regarded as being “close”. It is also noted that applicant has not presented any evidence of criticality of this recited pressure range. Furthermore, since this fluid is at a pressure ready for “a pipeline leading to the consumers” (Page 3, Lines 18 of Harmens), one of ordinary skill in the art would have found it obvious to modify the outlet pressure of the turbine based on the specific demands of the consumer and the pressure they desire. 

With regards to Claim 34:

The Harmens modification of Claim 27 teaches the third fluid flow is introduced into a pipeline (Page 2, Line 66 – 70 of Harmens: “part of the gas which is at the desired delivery pressure is passed through line 10 and is delivered for example to a pipeline…”). 



The Harmens modification of Claim 27 teaches the fluid removed from the tank is liquid air, liquid natural gas, liquid nitrogen, liquid oxygen or liquid argon (Page 1, Lines 50 – 55 of Harmens: “liquid methane, liquefied natural gas, liquid ethane or liquid propane…also be used for the gasification of liquid air, liquid nitrogen, liquid oxygen, or other liquefied gases”.


Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Harmens (GB 946640) in view of Mak (US 2007/0101732), further in view of further in view of Brown et al. (hereafter “Brown” – US 2010/0154471), further in view of Harris et al. (hereafter “Harris” – US 2015/0000280).

With regards to Claim 35:

The Harmens modification of Claim 27 does not explicitly teach multi-stage expansion and intermediate heating are carried out in the first turbine. Harris (Figure 6) teaches heating and expansion of a cryogenic fluid using a multi-stage approach. In Paragraph 53, Harris states that “The inventors have found a significantly improved performance is achieved by expanding the heated cryogen working fluid through two high pressure stages 441 and 442 and two low pressure stages 461 and 462 where the pressure is progressively reduced in four . 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Tuesday, November 16, 2021